Exhibit 10.8
 

 
AMENDMENT TO SHARE CANCELLATION AND LOAN AGREEMENT
 
            THIS AMENDMENT TO THE SHARE CANCELLATION AND LOAN AGREEMENT dated as
of December 24, 2009, by and between Covenant Group Holdings Inc. ("CGH") and
Gary Sidhu ("Sidhu") (the “Amendment”).
 
            The parties acknowledge that pursuant to the referenced agreement,
CGH was the maker of a note (the “Note”) payable to Sidhu in the principal
amount of $190,000 of which $90,000 of the principal amount was paid down to
Sidhu by CGH following the Note’s execution.  Accordingly, $100,000 in principal
amount of the Note remains due and outstanding.  The agreement also permits
Sidhu to keep a share certificate in Sidhu’s record name reflecting 500,000
shares of Covenant Group of China Inc. (formerly known as Everest Resources
Corp.) common stock (the “Common Stock”) as collateral for the Note.  The Note
is due and payable on March 24, 2010.
 
In consideration for Sidhu’s cancellation of the Note, particularly the
remaining $100,000 due and outstanding, Sidhu agrees to return the collateral or
the above referenced share certificate, and CGH and Covenant Group of China Inc.
shall cancel such share certificate and have re-issued a new share certificate
representing 300,000 shares of unregistered common stock of Covenant Group of
China Inc. in the record name of Sidhu or his designee, which shall be the
consideration by CGH to Sidhu for this Amendment.
 
            This Amendment shall be governed under Pennsylvania law without
regard to its choice of law rules and may be executed in counterparts.
 
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment of the date first above written.
 
 

    COVENANT GROUP HOLDIINGS INC.         By: /s/ Kenneth Wong           Kenneth
Wong, its President                 COVENANT GROUP OF CHINA INC.         By: /s/
Kenneth Wong           Kenneth Wong , its President           GARY SIDHU        
By: /s/ Gary Sidhu

 